DETAILED ACTION

Remarks
This Office action is responsive to applicant’s amendment filed on January 28, 2022.
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 18-37 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Zhamu et al. (US 2011/0104571) in view of Shimizu et al. (US 2006/0175704)
For claims 18, 28, and 34:  Zhamu teaches an electrode film on a substrate 46 comprising nanoparticles of an anode active material or a cathode active material and having a particle size of less than 100 nm or less than 30 nm.  (Zhamu in [0060], [0070], [0129-0134])  Zhamu teaches its electrode for solid state cells, thus, the electrode film is for an all-solid-state battery. (Example 6, [0165])  
Zhamu does not explicitly teach electrode materials without any binders.  However, Shimizu in the same field of endeavor teaches nanoparticle electrode materials without the use of binders. (Shimizu in [0028])  The skilled artisan would find obvious to modify Zhamu so that its nanoparticle electrode materials are without binders.  The motivation for such a modification is in view use of no binders allowing for an increase in the void percentage, low electrical resistance electrode structures and high-rate batteries. ([0031]) 
For claims 26 and 34:  The thickness of the electrode film is less than 5 µm, which also includes less than 20um and 10um. (Zhamu in [0114])  
For claims 18-25, 27, 29-33, and 35:  As to the process steps to electrophoretic deposition, drying and thermally consolidating, these process limitations are not given patentable weight as the limitation does not give breadth or scope to the product claim.  The claimed product appears to be the same or similar to the prior art product insofar as being an all-solid state battery comprising an electrode film on a substrate and nanoparticles of an anode active material or a cathode active material of the claimed particle size and electrode film thickness and without any binders.  In the event that any differences can be shown by the product of the product-by-process claim, such differences would have been obvious to the skilled artisan as a routine modification of the product absent of a showing of unexpected results.  In re Thorpe, 227 USPQ 964 (Fed. Cir. 1985).
For claim 36:  The porosity of the electrode film is as low as 5%. (Zhamu in [0111])
For claim 37:  The substrate is conductive. (Zhamu in [0129])

Response to Arguments
Applicant’s arguments filed on January 28, 2022 have been fully considered but are not persuasive.
Applicant submits that the product-by-process position taken by the Office is improper and also rings hollow. (citing MPEP §2113)  This argument has been fully considered but is not found persuasive.  The examiner disagrees with applicant’s position that the structure implied by the process steps was not afforded patentable weight.  As maintained in the present Office action, the claimed product appears to be the same or similar to the prior art product claimed which recites an all-solid state battery comprising an electrode film for solid state cells (which teaches or at least suggests an all-solid-state battery), the electrode film having a substrate and nanoparticles of an anode active material or a cathode active material having an average particle size of less than 100 nm, an electrode film thickness of less than 5 µm, and being without any binders.  These features are at least the structural limitations implied by the product-by-process claims.  Applicant’s arguments that "electrophoretic deposition” or "deposition by electrophoresis” (EPD) has technical features which are non-obvious are acknowledged.  The examiner concedes that in reply to a product-by-process rationale where the claimed product appears to be the same or similar to that of the prior art, though produced by a different process, that the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. (In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33)  To this end, applicant has provided no concrete evidence.  Applicant’s arguments to alleged technical differences are also not persuasive, as such arguments are not evidence and cannot take place of evidence in the record; an assertion of what is non-obviously advantageous is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness. (MPEP 2145)  It is further noted that applicant has not discussed any portion of the deposition process in either Zhamu or Shimizu, in comparison to applicant’s EPD, to establish any non-obvious differences.
The argument that the respective batteries yielded by the processes of Zhamu and Shimizu lack electrode films formed by EPD has been considered and is persuasive.  However, given that a product-by-process claim is ultimately a product claim, arguments to differences at least in terms of compactness (i.e., porosity) are not found persuasive as Zhamu also teaches or at least suggests a compaction stage by a pair of compaction rollers in its manufacturing process. (Zhamu in [0137]), and so that compacting the electrode film formed using the claimed process with alleged nonobvious structural features do not appear to be unique or exclusive to applicant’s EPD followed by thermal consolidation.
For at least these reasons, the ground of rejection based on Zhamu and Shimizu under §103 is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN ANTHONY whose telephone number is (571) 272-1289 and email is julian.anthony@uspto.gov.  The examiner can normally be reached on Monday to Friday from 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly, can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Julian Anthony/Examiner, Art Unit 1722      

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722